Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann (US patent 6,457,698) in view of Krumhansi (US patent4, 655,252).

Regarding claim 1. 
Wichmann discloses a valve device configured to adjust flow rates of a plurality of fluid flows respectively conducted in a plurality of paths, comprising: 

    PNG
    media_image1.png
    532
    998
    media_image1.png
    Greyscale

a housing (as shown above) that has: 
a first fluid inlet (as shown above), through which a first fluid flow conducted in a first path enters the housing;
 a first fluid outlet (as shown above), through which the first fluid flow exits from the housing;

a second fluid outlet (as shown above), through which the second fluid flow exits from the housing; a valve body that has:
 a tubular portion (as shown above), which is rotatably placed at an inside of the housing; 
a partition wall (as shown above), which partitions an inside space of the tubular portion into a first valve chamber ( as shown above) located on one axial side of the partition wall and a second valve chamber ( as shown above) located on another axial side of the partition wall;
 a primary opening (opening through housing that is 1st inlet), which is formed at one part of the tubular portion located at the first valve chamber; and a secondary opening (opening through housing that is second inlet), which is formed at another part of the tubular portion located at the second valve chamber;
a seal member ((50) as shown above in a groove in the partition) that is placed between an inner wall of the housing and the tubular portion of the valve body and extends in a circumferential direction, wherein the seal member partitions an inside space of the housing into a first housing chamber, at which the first fluid inlet and the first fluid outlet are placed, and a second housing chamber, at which the second fluid inlet and the second fluid outlet are placed.

Wichmann does not specifically disclose

a second passage member that is installed to the second fluid inlet or the second fluid outlet and is slidable along the outer wall of the tubular portion of the valve body, wherein the second passage member is configured to communicate with the secondary opening when the valve body is placed at a corresponding predetermined rotational angle; and 

Krumhansi teaches, as shown below a similar valve having passage members that make up to the housing.

    PNG
    media_image2.png
    711
    666
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include passage members, adapters, that allow for the valve to be used in any number of different sized systems with the correct adapter.

Regarding claim 2.
 The valve device according to claim 1, comprising a shaft that is rotatable about an axis relative to the housing, wherein the one part of the tubular portion, at which the primary opening is formed, the another part of the tubular portion, at which the secondary opening is formed, and the partition wall are formed integrally in one piece at the valve body, and the valve body is fixed to the shaft.
As shown above the tubular portion is a singular integral piece that has openings that correspond to the inlets when in open position

Regarding claim 3. The valve device according to claim 1, wherein: the valve body further includes a groove that is shaped in a ring form and circumferentially extends along the outer wall of the tubular portion while the groove is located between the one part of the tubular portion, at which the primary opening is formed, and the another part of the tubular portion, at which the secondary opening is formed; and the seal member is fitted into the groove.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann (US patent 6,457,698) in view of Krumhansi (US patent4,655,252) as applied to claim 1 above, and further in view of Ishigaki (US Patent Application 2018/0258889).



Regarding claim 4. 

Wichmann (US patent 6,457,698) in view of  Krumhansi (US patent4,655,252) disclose The valve device according to claim 1, 

Wichmann (US patent 6,457,698) in view of  Krumhansi (US patent4,655,252) does not specifically disclose in the o-ring (50) wherein the seal member is a seal ring that is shaped in a ring form and has an end gap part, at which one circumferential end part and another circumferential end part of the seal ring are opposed to each other.


Ishigaki teaches a seal ring as shown below having an overlap and end to end gap.

    PNG
    media_image3.png
    745
    651
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use an o-ring seal as taught by Ishigaki to substitute for the o-ring (50) in the Wichmann device with the predictable result of being able to form an interface seal at the desired location.

Regarding claim 5. 
The valve device according to claim 4, wherein the end gap part of the seal ring is in a form of step-cut where the one circumferential end part and the another circumferential end part of the seal ring, which form the end gap part, overlap with each other in a view taken in an axial direction of the seal ring.

 	As shown in the figure in claim 4 above.

Regarding claim 6. 
The valve device according to claim 4, wherein the seal ring is made of: metal; resin; ceramic; or a combination of at least two of the meal, the resin and the ceramic.
Ishigaki discloses “A seal ring that is made of a hard material such as a resin or metal” (paragraph [0003])

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann (US patent 6,457,698) in view of  Krumhansi (US patent4,655,252) as applied to claim 1 above, and further in view of Okuma (US Patent Application 2011/0283880).

Regarding claim 7.
 
Wichmann (US patent 6,457,698) in view of  Krumhansi (US patent4,655,252) The valve device according to claim 1, 

Wichmann (US patent 6,457,698) in view of  Krumhansi (US patent4,655,252) do not disclose wherein the seal member is made of elastic rubber.

Okuma teaches “A packing (o-ring) made of an elastic rubber material is installed on the outer circumference of the piston” (paragraph [0005])

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use elastic rubber as taught by Okuma in the o-ring (50) of the Wichmann device as it is a commonly known material in o-rings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KEVIN R BARSS/Examiner, Art Unit 3753